Exhibit 10.5

 

 

The Required Holder,  in its capacity as a noteholder, consents to (i) the
incurrence of the indebtedness from the Utah Autism Foundation in an amount up
to $1,200,000, the proceeds of which may be used to repay the obligations under
the company's existing master lease with Onset Financial, and (ii) the grant of
a security interest by the company in the specific equipment that was the
subject of the Onset lease.  These waivers are effective only in this specific
instance and for the specific purposes set forth above, and do not allow for any
further departure from the terms and conditions of the notes and the other
transaction documents, which terms and conditions shall continue in full force
and effect.

 